DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 6 May 2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 7-9 and 14-15 are cancelled.
Claims 1-6 and 10-13 are pending.
Claims 1-6 and 10-13 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak (US 2007/0045134 A1; of record), in view of Grassigli (EP 1428525 A1; of record), Gilani (“What Is Sodium Lauryl Sulfate?, downloaded 5-17-2022 from https://sciencing.com/sodium-lauryl-sulfate-6320871.html#:~:text=Sodium%20lauryl%20sulfate%20has%20antibacterial%20and%20antimicrobial%20properties%2C,eliminate%20microbial%20agents%20%28protozoans%2C%20fungi%2C%20bacteria%2C%20and%20viruses%29; available on the Internet 4/25/2017), and Chen (US 7,029,701; of record).
For claims 1 and 12, Dvorak teaches an aqueous solution of an analgesic and a dispenser therefor (Title). The dispenser comprises a bottle cap that contains an additive such as of aspirin in a sealed chamber inside the bottle cap, but in fluid communication with the liquid within the bottle (pg 1, [0008]). The dispenser provides a means to breech the seal of the chamber to release the aspirin into the solution ([0008]). 
Dvorak teaches the additive component in the sealed chamber may further comprise a solid buffering agent (pg 1, [0010]). While Dvorak teaches calcium carbonate as an exemplified buffer possessing advantageous properties, Dvorak does not disparage the inclusion of a different buffering agent ([0010]).


    PNG
    media_image1.png
    157
    428
    media_image1.png
    Greyscale


Dvorak further teaches that the liquid may contain an additive such as a flavoring agent (pg 1, [0012]). 
Dvorak does not teach the at least one pharmaceutically acceptable salt of phosphoric acid, or a pH above approximately 6.5.
Grassigli, Chen, and Gilani teach the missing element of Dvorak.
Grassigli teaches pharmaceutical compositions in the form of water-soluble powder containing acetylsalicylic acid (aspirin or “ASA”) as active ingredient in admixture with conventional carriers and excipients, including buffering salts able to dissolve the aspirin and provide a pH above 4.75 (col 2, [0013]), overlapping the claimed pH in claims 1 and 3. Grassigli teaches a buffer system comprising sodium monoacid phosphate and sodium diacid phosphate (col 2, [0016]), reading on claims 2, 4, 5, 10, and 11. 
Grassigli teaches the composition comprising aspirin and a phosphate buffer system provide improved solubility for the aspirin and is totally soluble in water (col 1, [0011] and [0012]).
For the pH range recited in claims 1 and 3, Grassigli teaches a pH above 4.75, overlapping the respective claimed ranges. It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  
For the volume recited in claim 1, one of ordinary skill can manipulate the volume of a solution composition depending on the method in which the solution is being applied, in view of the teaching of Grassigli regarding increasing the concentration of aspirin in water using a combination of alkaline salts such as phosphates and a surfactant wetting agent such as sodium lauryl sulfate taught as a means to increase solubility ([0012]). 
Gilani teaches sodium lauryl sulfate “has antibacterial and antimicrobial properties, making it effective in inhibiting the growth of harmful, disease-causing pathogens. It is used in mouth rinses, hand soaps, and various other oral care products to eliminate microbial agents (protozoans, fungi, bacteria, and viruses) (pg 2, “Benefits”). As such, sodium lauryl sulfate functions as a preservative and is permitted in the compositions recited in instant claims 1 and 10.
Chen teaches compositions for treatment of heart attacks with aspirin (Title). Chen teaches the effective amount of acetylsalicylic acid is in the range of 30-300 mg (col 5: 54-56). Chen teaches that the composition may comprise dibasic sodium phosphate and/or tribasic sodium phosphate (col 3: 20-28). 
The skilled artisan would have expected success in substituting the phosphoric acid salts of Grassigli for the calcium carbonate Dvorak’s aspirin preparation because Dvorak teaches that the combination of aspirin and calcium carbonate produces a suspension of solids in water at a pH of about 7, while Grassigli teaches the combination of aspirin and a buffer system comprising phosphate salts produces a clear solution. The skilled artisan could have substituted one compound for another because both Dvorak and Grassigli teach that the combination of aspirin with either calcium carbonate or phosphate buffer systems were both known to be suitable and safe as medications. 
Furthermore, the claimed method requires an amount of aspirin of from 100 to 600 mg, which overlaps with the range of Chen because Chen teaches treating a heart attack with more than 150 mg of aspirin. Since the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

2) Claims 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak (cited above), in view of Grassigli (cited above), Gilani (cited above), Chen (cited above), the Wikipedia (Wayback Machine) entry for “Trisodium phosphate” (downloaded 31 August 2021 from https://web.archive.org/web/ 20161013211737/https://en.wikipedia.org/wiki/Trisodium_phosphate; of record), and the “Phosphate Buffer Calculator” (downloaded 31 August 2021 from https://web.archive.org/web/ 20160229074141/ http://clymer.altervista.org/buffers/phos.html; of record).
The teachings of Dvorak, Grassigli, Gilani, and Chen are discussed above.
The combination of Dvorak, Grassigli, Gilani, and Chen do not teach phosphate salt comprising trisodium phosphate.
The Wikipedia (Wayback Machine) entry for “Trisodium phosphate” and the “Phosphate Buffer Calculator” teach the missing element of the combination of Dvorak, Grassigli, Gilani, and Chen.
The Wikipedia (Wayback Machine) entry for trisodium phosphate teaches phosphate salts including monosodium phosphate, disodium phosphate, and trisodium phosphate are approved as food additives in the EU and are on the FDA GRAS (generally recognized as safe) list in the United States. 
The “Phosphate Buffer Calculator” (pg 1) teaches that a combination of monosodium phosphate (0.0799%) and trisodium phosphate (0.127%) provides a pH of 7.1 (within the claimed range) at a buffer strength of 10 mM.
The skilled artisan would have expected success in substituting trisodium phosphate for the phosphoric acid salts of Grassigli in the aspirin preparation taught by Dvorak and Chen because the Wikipedia entry for trisodium phosphate teaches phosphate salts including monosodium phosphate, disodium phosphate, and trisodium phosphate are approved as food additives in the EU and are on the FDA GRAS list in the United States and the “Phosphate Buffer Calculator” teaches that a buffering combination of monosodium phosphate and trisodium phosphate is useful to obtain the claimed pH range. As such, the skilled artisan could have substituted one compound for another because the Wikipedia (Wayback Machine) entry for trisodium phosphate teaches a buffer comprising  monosodium phosphate and trisodium phosphate are safe to use in a drug composition and the “Phosphate Buffer Calculator” teaches that buffer systems comprising these compounds are useful to achieve the claimed pH range. 

Examiner’s Reply to Attorney Arguments dated 6 May 2022

1. Rejection of claims 1-2, 4-5, 7, and 10-11 under 35 U.S.C. § 103 over Dvorak and Grassigli 
The applicant argues that the transitional phrase ‘comprising’ has been amended to “consisting” thereby only the recited elements in the claims can be included in the composition. The applicant argues that Dvorak does not teach a pharmaceutically acceptable salt of phosphoric acid, only a combination of acetylsalicylic acid (ASA)  and calcium carbonate. The applicant argues that Grassigli teaches ASA in a mixture of carriers, excipients, and buffers, including a surfactant.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, Dvorak teaches a mixture of acetylsalicylic acid and a buffer. While Dvorak teaches calcium carbonate as an advantageous buffer, Dvorak does not disparage the use of an alternative buffer. 
Grassigli teaches phosphate buffer systems for use in compositions comprising acetylsalicylic acid, and suggests the presence of a surfactant such as sodium lauryl sulfate as a solubility aid. The applicant argues that the claims as currently presented excludes a surfactant. In the case of sodium lauryl sulfate. The Examiner disagrees since, as taught by the newly cited prior art of Gilani, sodium lauryl sulfate also functions as an antimicrobial, eliminating microbial agents such as protozoans, fungi, bacteria, and viruses (pg 2) As such, sodium lauryl sulfate also reads on the limitation of a preservative.
The applicant argues that Chen presents a controlled release tablet or capsule, not an aqueous solution, that the formulation in Chen comprises ASA and omeprazole, and omeprazole is not recited in the instant claims.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As set forth in the rejection above, Chen is not cited for the invention, per se, but is cited for the dosage of aspirin required for use as an anti-coagulant as disclosed in the “Background of the Invention” section of the patent (col 1, 18-26). In the background disclosure, Chen teaches an amount that overlaps with the range recited in claims 1 and 10:

    PNG
    media_image2.png
    194
    455
    media_image2.png
    Greyscale

As set forth in MPEP 2123, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art.” Given that Chen discloses the range of acetylsalicylic acid required as an anticoagulant for reducing the risk of heart attack or a related ischemic event as general background for the invention, one of ordinary skill would have a reasonable expectation of success using this range in the composition taught by the combination of Dvorak, Grassigli, and Gilani. 

2. Rejection of claims 6, 12 and 13 under 35 U.S.C. 103 over Dvorak, Grassigli, Chen, and “Trisodium phosphate”
As set forth above, it is the position of the Examiner that claims 1 and 10 are properly rejected. Since the applicant did not set forth additional arguments regarding the correctness of the rejection of claims 6, 12 and 13, the rejection of these claims is considered proper and is maintained. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612